DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 10/12/2021 has been received and considered. Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akram Bitar, (Bitar hereinafter), U.S. Patent 8027827 (see PTO-892 Notice of Reference Cited dated 11/12/2020), taken in view of Robert J. Hall, (Hall hereinafter), U.S. Pre–Grant publication 20170123883 (see PTO-892 Notice of Reference Cited dated 11/12/2020), and further in view of Edward Carpenter, (Carpenter hereinafter), U.S. Patent 10534758 (see PTO-892 Notice of Reference Cited dated 03/09/2021).
(see "controller… manage data storage" in col. 4, lines 21-39) file systems (see '"volume" or "logical drive" include… a storage area associated with a single file system; a logical disk; a logical disk residing on a single partition of a single hard disk; a logical disk residing on multiple partitions of a single hard disk' in col. 4, lines 40-44) over a network using one or more processors that execute instructions to perform actions (see '"host" or "host computer" includes… a computer or a server… a local or remote computer or server; a network-connected computer or server… hardware components and/or software components… a network-connected computer appliance or appliance hardware; a client computer' in col. 5, lines 23-33), comprising: generating a plurality of (see file system model as "simulated volume", "define or create a simulated volume, by providing the parameters of the simulated volume to be created (e.g.…. simulated volume cluster size" in col. 7, lines 40-44), wherein each (see "simulation module is to automatically retrieve… from a characteristics database able to store characteristics associated with a real volume" in col. 2, lines 3-8), and wherein one or more simulation results are provided (see "simulate… track access operations for customer tracks (e.g., read and write operations)… to the simulated volume… return a completion status" in col. 5, lines 38-47) for each of the (see file system model as "simulated volume", "define or create a simulated volume" in col. 7, lines 40-44); generating a plurality of deployment models for the plurality of (see file system model as "simulated volume" and "deployment models" as simulated volumes to test scripts to be deployed, 'simulated volumes may be created in order to simulate evaluate the effects of adding real volumes… for testing purposes; for example… define and utilize… simulated volumes… to test… scripts… intended to be deployed in a "production" site, without actually adding real volumes and without affecting the system performance or creating performance risks' in col. 9, lines 40-53), wherein each deployment model is associated with one or more file system performance characteristics (see "creating a simulated volume… include… setting… properties of the simulated volume (e.g… file system" in col. 10, lines 15-19); and employing one or more file system performance requirements (see "simulated volume configurator… to define or create a simulated volume, by providing the parameters of the simulated volume to be created (e.g… simulated volume file system; simulated volume cluster size; or the like" in col. 7, lines 40-44) to select one or more of the plurality of deployment models to provision one or more file systems having the one or more file system performance characteristics associated with its corresponding deployment model, based on the one or more file system performance characteristics (see "provision" as deploy, "simulated volumes may be created in order to simulate evaluate the effects of adding real volumes on the performance of system… once the tested script(s) are… executed… with the simulated volume(s), the scripts may be deployed… with real volumes" in col. 9, lines 40-53)… and also based on (see "creating a simulated volume… may include, for example, setting… properties of the simulated volume (e.g., size" in col. 10, lines 16-19) one or more of storage device characteristics comprising one or more of annualized failure rate (AFR), mean time before failure (MTBF), cache information, capacity (see "capacity" as "volume size", "providing the parameters of the simulated volume to be created (e.g., simulated volume size" in col. 7, lines 41-44), data transfer speed, and power requirements.
While Bitar discloses file system model as "simulated volume", Bitar fails to disclose file system models and each corresponding file system having the particular value for the one or more parameters.
Hall discloses file system models (see "file system models" as "models of common storage systems… Filesystem", "[0019]… models of common storage systems, such as n-replicated (e.g., RAID-1 and Hadoop Filesystem (HDFS)) and erasure coded designs (e.g., RAID-6 and the Quantcast Filesystem (QFS)") and each corresponding file system having the particular value for the one or more parameters (see "[0029]… indication of (p,s) for a storage system refers to its strength… byte capacity Cb of a storage system containing d total drives and strength (p,s) is given by Cb =dBp/(p+s), where B is the size of a single drive in bytes… file capacity can be defined as Cf=Cb/sf, where sf is the fixed file size… [0031]… HDFS's triple replication has strength (1,2)… RAID 1's mirroring has strength (1,1)… QFS's… strength is (6,3) … RAID 6 can have (p,2) for different values of p").
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Hall with Bitar, because Hall discloses "[0019]… predicting the reliability of large scale storage system designs and deployments… include the ability to perform direct calculations based on a drives-only failure model and further include an event-based simulator for detailed prediction that handles arbitrary component failure models and dependencies. The framework can accommodate a spectrum of redundancy and share placement designs", and as a result, Hall reports "[0020]… a framework for modeling a large class of storage systems at a high scale and deployment complexity in which a combinatoric characterization… supports both analytical and simulation models. In addition… algorithmic formulas configured for mean time between loss events (MTBLE) and mean loss rate (MLR) when assuming only drives fail (ODF) mode reasoning. These processes can handle predictions to arbitrarily high scale when implemented using unbounded precision arithmetic and can be particularly useful for studying reliability scaling and for comparing the scaling of different redundancy schemes".
While Bitar and Hall disclose file system performance characteristics, Bitar and Hall fail to disclose including one or more of Mean Time to Data Loss (MTDL), protection level, recovery impact, or number of nodes.
(see "performance metrics, such as… protection level requirements" in col. 29, lines 45-49), recovery impact, or number of nodes.
Bitar, Hall, and Carpenter are analogous art because they are related to file systems.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Carpenter with Bitar and Hall, because Carpenter points out to be "directed to managing data in a file system… a file system engine may be instantiated to provide a file system that includes… blocks on a file storage tier such that a portion of the… blocks may be associated with a cache storage tier" (see col. 3, lines 62-67), and as a result, Carpenter discloses that "a cache engine may… manage cache storage using heat extents, heat extent groups, or the like, that improve performance or cost by providing a platform for sophisticated cache management that may adapt to application/usage/behavior while reducing the storage requirements for the cache management system itself" (see col. 19, lines 32-38).
As to claim 2, Bitar discloses wherein the one or more parameters include one or more of node counts for a plurality of cluster sizes (see "define or create a simulated volume, by providing the parameters of the simulated volume to be created (e.g.…. simulated volume cluster size" in col. 7, lines 40-44), 
As to claim 3, Bitar discloses wherein generating the plurality of (see file system model as "simulated volume", "storage device characteristics" as "volume size", and parameter as "cluster size", "define or create a simulated volume, by providing the parameters of the simulated volume to be created (e.g., simulated volume size; simulated volume file system; simulated volume cluster size" in col. 7, lines 40-44).
Hall discloses file system models (see "file system models" as "models of common storage systems… Filesystem", "[0019]… models of common storage systems, such as n-replicated (e.g., RAID-1 and Hadoop Filesystem (HDFS)) and erasure coded designs (e.g., RAID-6 and the Quantcast Filesystem (QFS)").
As to claim 4, Bitar discloses wherein providing the one or more simulation results, further comprises: simulating performance (see "performance calculator 166 measures and/or tracks… performance parameters of system 100, for example, I/O response time, I/O operations rate, I/O throughput, state changes time, or other parameters" in col. 9, lines 12-15) of one or more clusters of storage devices having one or more node count sizes (see file system model as "simulated volume", "node count size" as "cluster size", "define or create a simulated volume, by providing the parameters of the simulated volume to be created (e.g.…. simulated volume cluster size" in col. 7, lines 40-44).
While Bitar and Hall disclose simulating performance of one or more clusters of storage devices having one or more node count sizes, Bitar and Hall fail to disclose one or more protection levels.
Carpenter discloses one or more protection levels (see "performance metrics, such as… protection level requirements" in col. 29, lines 45-49).
As to claim 5, Bitar discloses monitoring one or more metrics for the one or more provisioned file systems; and in response to one or more metrics diverging from the one or more selected deployment models, generating one or more notifications to a user (see "notifications" as "reports", "performance calculator 166 measures and/or tracks… performance parameters of system 100, for example, I/O response time, I/O operations rate, I/O throughput, state changes time, or other parameters… performance calculator 166 may generate… reports" in col. 9, lines 12-25).
As to claim 6, Hall discloses wherein generating the plurality of file system models, further comprises: generating  (see "probabilistic" as "Monte Carlo", "[0101]… Monte Carlo simulation of modeled software components interacting with modeled hardware components"; "file system models" as "models of common storage systems… Filesystem", "[0019]… models of common storage systems, such as n-replicated (e.g., RAID-1 and Hadoop Filesystem (HDFS)) and erasure coded designs (e.g., RAID-6 and the Quantcast Filesystem (QFS)").
As to claim 7, Hall discloses wherein generating the plurality of deployment models, further comprises: determining one or more coefficients that correspond to a top ranked curve (see "[0145] FIG. 8 graphs MTBLE of PSS(1,2) versus both number of drives and number of datacenters. When increasing the number of drives for a fixed number of datacenters, the inverse-linear decay expected of PSS can be seen. However, as the number of datacenters increases, a modest growth is seen at first, followed by an enormous growth… At three datacenters, each partition is fully distributed, so the ODF MTBLE is achieved"); generated by one or more functions of the one or more simulation results, wherein the one or more coefficients are included in the plurality of deployment models (see "[0144]… modeling… used to generate PSS and SSS instances at numbers of drives from 72 to 1080 in steps of 72 crossed with models having from 1 up to 6 datacenters"; "[0040]... A partitioned storage system (PSS) with strength (PSS(p,s)), refers to a modeled system that uses partitioned placement and has a strength of (p,s). A spread storage system (SSS) with a strength (SSS (p,s)), refers to a modeled system using completely random spread placement and having a strength of (p,s). For SSS, each file's chunks are placed on randomly selected drives. For PSS, the chunks are placed within a single partition so that the partitions are all equally full. For both, distinct chunks are placed on distinct drives"); and wherein the one or more coefficients and the one or more functions are employed to provide one or more portions of the information used to provision the one or more file systems (see "provision" as "placement"/"placed", "[0144]… modeling… used to generate PSS and SSS instances at numbers of drives from 72 to 1080 in steps of 72 crossed with models having from 1 up to 6 datacenters"; "[0040]... PSS) with strength (PSS(p,s)), refers to a modeled system that uses partitioned placement and has a strength of (p,s)… SSS) with a strength (SSS (p,s)), refers to a modeled system using completely random spread placement and having a strength of (p,s). For SSS, each file's chunks are placed on randomly selected drives. For PSS, the chunks are placed within a single partition so that the partitions are all equally full. For both, distinct chunks are placed on distinct drives").
As to claim 8, Bitar discloses a network computer "device, system" (see col. 1, lines 7-9) for managing (see "controller… manage data storage" in col. 4, lines 21-39) file systems (see '"volume" or "logical drive" include… a storage area associated with a single file system; a logical disk; a logical disk residing on a single partition of a single hard disk; a logical disk residing on multiple partitions of a single hard disk' in col. 4, lines 40-44) over a network, comprising: a memory that stores at least instructions; and one or more processors that execute instructions that perform actions(see '"host" or "host computer" includes… a computer or a server… a local or remote computer or server; a network-connected computer or server… hardware components and/or software components… a network-connected computer appliance or appliance hardware; a client computer' in col. 5, lines 23-33), including: generating a plurality of (see file system model as "simulated volume", "define or create a simulated volume, by providing the parameters of the simulated volume to be created (e.g.…. simulated volume cluster size" in col. 7, lines 40-44), wherein each (see "simulation module is to automatically retrieve… from a characteristics database able to store characteristics associated with a real volume" in col. 2, lines 3-8), and wherein one or more simulation results are provided (see "simulate… track access operations for customer tracks (e.g., read and write operations)… to the simulated volume… return a completion status" in col. 5, lines 38-47) for each of the (see file system model as "simulated volume", "define or create a simulated volume" in col. 7, lines 40-44); generating a plurality of deployment models for the plurality of (see file system model as "simulated volume" and "deployment models" as simulated volumes to test scripts to be deployed, 'simulated volumes may be created in order to simulate evaluate the effects of adding real volumes… for testing purposes; for example… define and utilize… simulated volumes… to test… scripts… intended to be deployed in a "production" site, without actually adding real volumes and without affecting the system performance or creating performance risks' in col. 9, lines 40-53)… wherein each deployment model is associated with one or more file system performance characteristics (see "creating a simulated volume… include… setting… properties of the simulated volume (e.g… file system" in col. 10, lines 15-19); and employing one or more file system performance requirements (see "simulated volume configurator… to define or create a simulated volume, by providing the parameters of the simulated volume to be created (e.g… simulated volume file system; simulated volume cluster size; or the like" in col. 7, lines 40-44) to select one or more of the plurality of deployment models to provision one or more file systems having the one or more file system performance characteristics associated with its corresponding deployment model (see "provision" as deploy, "simulated volumes may be created in order to simulate evaluate the effects of adding real volumes on the performance of system… once the tested script(s) are… executed… with the simulated volume(s), the scripts may be deployed… with real volumes" in col. 9, lines 40-53)… and one or more of storage device characteristics comprising annualized failure rate (AFR), mean time before failure (MTBF), cache information, capacity (see "capacity" as "volume size", "providing the parameters of the simulated volume to be created (e.g., simulated volume size" in col. 7, lines 41-44), data transfer speed, and power requirements.
While Bitar discloses file system model as "simulated volume", Bitar fails to disclose file system models and each corresponding file system having the particular value for the one or more parameters.
Hall discloses file system models (see "file system models" as "models of common storage systems… Filesystem", "[0019]… models of common storage systems, such as n-replicated (e.g., RAID-1 and Hadoop Filesystem (HDFS)) and erasure coded designs (e.g., RAID-6 and the Quantcast Filesystem (QFS)") and each corresponding file system having the particular value for the one or more parameters (see "[0029]… indication of (p,s) for a storage system refers to its strength… byte capacity Cb of a storage system containing d total drives and strength (p,s) is given by Cb =dBp/(p+s), where B is the size of a single drive in bytes… file capacity can be defined as Cf=Cb/sf, where sf is the fixed file size… [0031]… HDFS's triple replication has strength (1,2)… RAID 1's mirroring has strength (1,1)… QFS's… strength is (6,3) … RAID 6 can have (p,2) for different values of p").
While Bitar and Hall disclose file system performance characteristics, Bitar and Hall fail to disclose include one or more of Mean Time to Data Loss (MTDL), protection level, recovery impact, or number of nodes.
Carpenter discloses include one or more of Mean Time to Data Loss (MTDL), protection level (see "performance metrics, such as… protection level requirements" in col. 29, lines 45-49), recovery impact, or number of nodes.
.

Response to Arguments 
Regarding the claim objections, the amendment corrected all deficiencies, and the objections are withdrawn. 
Regarding the Requirement for Information - 37 C.F.R. § 1.105, Applicant argues, (see page 8, 2nd paragraph to page 10, next to last paragraph):
‘… Also, M.P.E.P. 704.12(a) states that a complete reply may include a statement that the information required to be submitted is unknown and/or is not readily available to the party from which it is requested.
… the prior art references listed in the five IDSs were previously cited by other Examiners during prosecution of other patent applications assigned to the Applicant for other features of the same general technology, i.e., a distributed file system. These IDSs were not intended to provide specific information that is materially relevant to the claimed subject matter. Rather, in the interest of expediting the allowance of the present application, these IDSs and their corresponding prior art references are provided as reasonably relevant background information that other Examiners noted were relevant enough to recite in the prosecution of other patent applications directed to other features for the same distributed file system provided by the Applicant to their customers. It is understood that the prosecution of the other patent applications by other Examiners is not binding on the prosecution of the instant patent application. Further, in the interest of full disclosure of any known prior art that is at least relevant background information to the claimed subject matter, the IDSs' prior art references were provided.
Furthermore, in response to the Office Action's requirements, the Applicants' representative states that the information required to be submitted is unknown at this time. Thus, providing the specific information requested by the Office Action is moot and in the interest of brevity is not listed for each of the provided prior art references…’

MPEP 609 reads (emphasis added):
“Once the minimum requirements of 37 CFR 1.97, 37 CFR 1.98, and 37 CFR 1.33(b) are met, the examiner has an obligation to consider the information. There is no requirement that the information must be prior art references in order to be considered by the examiner. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search”.


Regarding the arguments with respect to the rejection under 103, Applicant argues, (see page 11, 2nd paragraph to page 12, 3rd paragraph):
‘… amended Claim 1 now discloses employing file system performance requirements to select deployment models to provision file systems based on file system performance characteristics and also based on storage device characteristics. Clearly, the suggested combination of the Bitar, Hall and Carpenter references fail to suggest o make obvious this novel limitation of amended Claim 1…’

Examiner's response: Applicant’s arguments with respect to the independent claim 1 have been fully considered, but they are not persuasive. Claim 1 now contains "… based on the one or more file system performance characteristics also based on one or more of storage device characteristics comprising one or more of…". Applicant argues that the prior art disclosures in the previous rejection fail to teach the newly added limitations. These features of Applicants' claims and arguments were newly added. The previous Office Action could not have pointed out disclosures of a limitation that was not claimed before. Bitar's simulated volumes to test scripts to be deployed, i.e. deployment models, are selected based on file system performance characteristics (see "simulated volumes may be created in order to simulate evaluate the effects of adding real volumes on the performance of system… once the tested script(s) are… executed… with the simulated volume(s), the scripts may be deployed… with real volumes" in col. 9, lines 40-53) and also based on storage device characteristics, i.e. capacity (see "capacity" as "volume size", "providing the parameters of the simulated volume to be created (e.g., simulated volume size" in col. 7, lines 41-44; "creating a simulated volume… may include, for example, setting… properties of the simulated volume (e.g., size" in col. 10, lines 16-19).
Applicant further argues, (see page 12, next to last paragraph):
‘… independent Claims' 8 and 15 are somewhat similar to independent Claim 1 and have also been amended similarly. Thus, for at least the same reasons as amended independent Claim 1, each of amended independent Claims 8 and 15 are non-obvious…’

Examiner's response: Applicant’s arguments are not convincing, because claims 8 and 15 were not amended similarly to independent Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JUAN C OCHOA/		10/17/21Primary Examiner, Art Unit 2146